COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


LYNDA L. GALLIGAN
                                               MEMORANDUM OPINION *
v.   Record No. 1406-97-4                          PER CURIAM
                                                DECEMBER 9, 1997
  WILLIAM P. GALLIGAN


           FROM THE CIRCUIT COURT OF PRINCE WILLIAM COUNTY
                       Richard B. Potter, Judge

           (Lynda L. Galligan, pro se, on brief).
           No brief for appellee.



     In this domestic relations matter, Lynda L. Galligan appeals

from the decision of the circuit court on issues related to the

distribution of property.   She contends that the trial judge

erred by (1) denying her motion to recover from William P.

Galligan, her husband, the rental value of the former marital

residence for the period after entry of the final decree of

divorce until foreclosure on the property; (2) ruling that the

April 23, 1996 decree of divorce was a final order; (3) failing

to value all marital assets; and (4) failing to find husband

guilty of contempt.   Upon reviewing the record and opening brief,

we conclude that this appeal is without merit.     Accordingly, we

summarily affirm the decision of the trial court.     See Rule

5A:27.

     The parties were divorced by decree entered April 23, 1996.
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
The decree stated that neither party sought spousal support or a

share of retirement benefits, and the decree distributed the

parties' other property.    The decree ordered wife to sell the

former marital residence and granted husband exclusive possession

of the residence with sole responsibility for the mortgage

payments.     The decree further recited the following:
             And this cause is continued for the purpose
             of entering any additional orders necessary
             to effectuate and enforce this order pursuant
             to Section 20-107.3.K.

Both parties endorsed the decree without exceptions.

                           Fair Market Rent

     Although the final decree of divorce awarded husband sole

possession of the residence, the final decree contained no

provision for the payment of rent.     Cf. Gaynor v. Hird, 15 Va.

App. 379, 382, 424 S.E.2d 240, 242 (1992) (ruling that the wife

who shared mortgage expenses for former marital residence was due

rent from the husband who was in exclusive possession of

property).    However, the husband was solely charged with paying

the mortgage.    The wife noted no exceptions to the decree, and

the record does not support her contention on appeal that she

objected to the award.    Because the husband was charged with the

financial obligation of the mortgage, we cannot say that the

trial judge erred in refusing to hold the husband liable to the

wife for the payment of rent.




                                   2
                           Final Decree

     The wife contends that the trial judge erred in finding that

his April 23, 1996 decree was a final order.   We disagree.   The

wife noted no exceptions to the decree at the time it was entered

and did not seek to modify or appeal the decree.   The trial judge

could modify the decree only within twenty-one days of its entry.

 See Rule 1:1 ("[A]ll final judgments, orders, and decrees,

irrespective of terms of court, shall remain under the control of

the trial court and subject to be modified, vacated or suspended

for twenty-one days after the date of entry, and no longer.").

Although the trial judge retained authority pursuant to Code

§ 20-107.3(K) to enter further orders to implement the sale of

the marital residence, this authority did not affect the finality

of the decree as to matters resolved in the decree and to which

the parties preserved no objections.
                      Valuing Marital Assets

     The wife also contends that the trial judge erred in his

April 23, 1996 decree by failing to value all of the marital

assets.   The wife waived her right to challenge provisions of the

April 23, 1996 order by failing to preserve any objections at the

time the order was entered.   See Rule 5A:18 ("[N]o ruling of the

trial court . . . will be considered as a basis for reversal

unless the objection was stated together with the grounds

therefor at the time of the ruling, except for good cause shown

or to enable the Court of Appeals to attain the ends of




                                 3
justice.").    Thus, the wife is barred from challenging on appeal

aspects of the equitable distribution decision to which she did

not object.    Moreover, she has not demonstrated grounds

sufficient to justify review under either the good cause or ends

of justice exceptions to Rule 5A:18.

                               Contempt

     The wife contends that the trial judge erred by failing to

find the husband in contempt for his failure to pay the mortgage

prior to foreclosure.    However, the wife made no argument

supporting this contention.    "Statements unsupported by argument,

authority, or citations to the record do not merit appellate

consideration.    We will not search the record for errors in order

to interpret the appellant's contention and correct deficiencies

in a brief."     Buchanan v. Buchanan, 14 Va. App. 53, 56, 415

S.E.2d 237, 239 (1992).    Therefore, we do not address this issue.

     Accordingly, the decision is summarily affirmed.

                                                            Affirmed.




                                   4